DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DRAWING / SPEC OBJECTION BECAUSE THE SECOND ACTIVE SURFACE NOT SHOWN
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second active surface disclosed in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The “second active surface” described in claim 3 is not listed as a part number in the specification.  
Claim Objections
Claim 2 is objected to because of the following informalities:  
In line 9 of claim 2, “main ratchet position ratcheting of the rotary latch” should read “main ratchet position, latching of the rotary latch.”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the delay mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
6 recites the limitation “the first active surface” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 7 recites the limitation “the countersurface of the load arm” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 8 recites the limitation “the rotary latch spring” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 recites the limitation “the rotary latch spring” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 9 also recites the limitation “an almost horizontal alignment in the section” in line 3-4.  The scope of the term “almost horizontal” is unclear in the claim.  
Claim 10 recites the limitation “the locking position” in line 7.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drexl (DE 102010062700 A1).
Regarding claim 1, Drexl teaches a safety device for a motor vehicle comprising: a lock holder (2), a pawl (6) and a rotary latch (1), wherein the rotary latch has a load arm (9), a catch arm (3), an opening direction of rotation (Rotation from figure 6 to figure 7), a closing direction of rotation (rotation from figure 7 to figure 6), a pre-latching position (Figure 5) and a main latching position (figure 1), and wherein the pawl (6) is latched in on the catch arm (3) in the pre-latching position (figure 5) and is latched in on the load arm (9) in the main latching position (figure 1).  
Regarding claim 2, Drexl teaches the safety device according to claim 1, wherein the safety device has a pawl spring (15) with a spring stiffness and a rotary latch spring (12) with a spring stiffness, where the rotary latch spring acts on the rotary latch in the opening direction of rotation (12 acts on 1 in the direction of the opening as shown in figure 7, paragraph 0022, “the rotary latch and thus the catch hook 17 on the locking leg 9 are loaded by the pre-tensioned spring part 12 into a release position that releases the locking bolt”) and the pawl spring acts on the pawl in a closing direction of rotation (spring acts towards a locked position (Paragraph 0019), and a spring stiffness of the pawl spring which is adjusted to a spring stiffness of the rotary latch spring such that in the case of unsecuring of the rotary latch from the main ratchet position, ratcheting of the rotary latch into the pre-latching position is ensured (paragraph 0022).  
Regarding claim 3, Drexl teaches the safety device according to claim 1 wherein the safety device has a delay mechanism (10) to delay the rotary latch (14 contacts 13 to slow the rotation), where the delay mechanism ensures ratcheting of the rotary latch in the pre-latching position during rotation of the rotary latch in the opening direction of rotation starting from the main ratchet positon (13 contacting 14 slows the rotation to ensure that the pawl surface 7 catches the surface 20 of the rotary latch).  
Regarding claim 4, Drexl teaches the safety device according to claim 1, wherein the delay mechanism (10) has a stop surface (14) to stop the rotary latch (figure 3).  
Regarding claim 5, Drexl teaches the safety device according to claim 1 wherein the pawl has a first active surface (7) and the catch arm has a countersurface (20) and the first active surface (7) interacts with the countersurface (20) of the catch arm during rotation of the rotary latch in a closing direction of rotation before reaching the pre-latching position (figure 6).  
Regarding claim 6, Drexl teaches the safety device of according to claim 1, wherein the load arm has a countersurface (8) and the first active surface (7) interacts with the countersurface (8) of the catch arm during closure of the rotary latch before reaching the main ratchet position (back side of 8 contacts 7 in process shown in figure 2).  
Regarding claim 7, Drexl teaches the safety device according to claim 1, wherein the pawl has a second active surface (rounded tip of part number 7) which interacts with the countersurface of the load arm (8) during closure of the rotary latch before reaching the main ratchet position (back side of 8 contacts 7 and rolls around the tip in process shown in figure 2).  
Regarding claim 8, Drexl teaches the safety device according to claim 1, wherein the rotary latch spring (12) is formed as a spiral spring (spirals around 4).  
Regarding claim 9, Drexl teaches the safety device according to claim 1, wherein the rotary latch spring (12) has a leg with at least a section (annotated figure 1), whereby the section has an almost horizontal alignment in the section in the main ratchet position and lies adjacent to the lock holder (annotated figure 1, horizontal leg is adjacent to 2).  

    PNG
    media_image1.png
    451
    604
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding clam 10, Drexl teaches a method for opening a safety device according to claim 1, comprising the following steps: deflecting the pawl from a locking position (Figure 2); rotating the rotary latch (1) starting from the main ratchet position (figure 1) in the opening direction of rotation (direction rotated in sequence from figure 1 to figure 6); moving the pawl in the direction of the locking position (figure 4, pawl moves towards locking position); and ratcheting the rotary latch in the pre-latching position (figure 5).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        

/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675